Citation Nr: 0118095	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  95-01 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of a left hand injury, currently 
evaluated as 10 percent disabling.

2.  Entitlement to service connection for arthritis of the 
left hand, as secondary to service-connected residuals of a 
left hand injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


REMAND

The veteran served on active duty from July 1969 to June 
1973.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the above claims.  

A remand is required for compliance with the notice and duty 
to assist provisions contained in the Veterans Claims 
Assistance Act of 2000.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

In his December 1994 substantive appeal, the veteran stated 
that he was diagnosed as having arthritis of his left hand by 
his private doctor.  An undated statement of Dr. Daniel M. 
Scarborough is in the claims file and shows a diagnosis of 
arthritis left hand as well as capsule tear with possible 
tendon dislocation.  X-ray findings were negative on this 
statement as well as on a statement dated in March 1994 from 
the same doctor's office.  It is not clear whether Dr. 
Scarborough was the doctor to whom the veteran was referring 
in December 1994.  On remand, the RO should request that the 
veteran provide a release for all private doctors' records 
pertaining to treatment of his left hand and then attempt to 
obtain any records not already in the claims file.  See VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(b)).

Additionally, the medical evidence in this case, consisting 
primarily of a May 1994 VA report of examination, is quite 
dated for the purpose of determining the current degree of 
impairment resulting from the veteran's service-connected 
left hand disability and does not directly address the issue 
of the degree of functional impairment resulting from that 
disability.  See 38 C.F.R. §§ 4.40, 4.45 (2000); see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examiner also 
diagnosed the veteran as having postoperative traumatic 
arthritis of the metacarpophalangeal joint of the left hand 
at the site of old extensor tendon repair; however, x-rays of 
the left hand taken at that time showed no evidence of 
degenerative disease.  Hence, further examination is 
indicated.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Notify the veteran of the information 
and evidence needed to substantiate his 
claims and of what part of such evidence 
the Secretary will attempt to obtain on 
his behalf.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to 
be codified as amended at 38 U.S.C. 
§ 5103(a)).  The notice should include 
informing him of the need for the 
following:

a.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers who treated the 
veteran for any left hand disorders 
or complaints since 1993, including 
the doctor referenced in the 
December 1994 substantive appeal; 
and

b.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
any left hand disorders or 
complaints since 1993, and the 
approximate dates of such treatment.

2.  Request all private treatment records 
for which the veteran provides releases, 
and associate with the claims file all VA 
treatment records of which he provides 
adequate identifying information.  

3.  If any development above is 
unsuccessful, inform the veteran what 
efforts were made to develop the evidence, 
what records have been obtained, and what 
further action, if any, will be taken with 
respect to the claim.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)). 

4.  Once the foregoing development has been 
accomplished to the extent possible and the 
medical records have been associated with 
the claims file, schedule the veteran for a 
VA examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner should 
indicate in the report that the claims file 
was reviewed.  All necessary tests, 
including x-rays, should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.

Based on the medical documentation on file 
and examination of the veteran, the 
examiner should identify all pathology 
attributable to the left hand injury.  The 
examiner should state which fingers of the 
left hand are impaired as a result of this 
injury and to what extent.  

The examiner should also state which of 
the May 1994 left hand x-ray findings (or 
any findings on more recent x-ray) are 
related to the service-connected left hand 
injury.  The examiner should provide an 
opinion as to the etiology of any 
arthritis of the left hand.  If present, 
is it as likely as not that arthritis of 
the left hand was (a) caused by or (b) 
aggravated by the veteran's service-
connected left hand injury?

The examiner should report detailed range of 
motion measurements for the affected fingers 
of the left hand and state whether there is 
any ankylosis of the fingers.  Is flexion of 
the tips of the fingers possible to within 2 
inches (5.1 centimeters) of the transverse 
fold of the palm?  Is limitation of motion 
for any affected finger less than one inch 
(2.5 centimeters) in either direction? 

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and the examiner should opine 
whether there is likely to be additional 
range of motion loss due to any of the 
following: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the left hand is used 
repeatedly.  All limitation of function 
must be identified.   If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

Any indications that the veteran's 
complaints of symptomatology are not in 
accord with physical findings on 
examination should be directly addressed 
and discussed in the examination report.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
residuals of the condition at issue, 
such testing or examination is to be 
accomplished.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the report does not include adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  Review the claims file and ensure that 
no other notification or development 
action, in addition to that directed 
above, is required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475.  If further action is required, 
undertake it before further adjudication 
of the claims.

7.  Then, readjudicate the veteran's 
claims, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




